UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 24, 2015 PIVOT PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) British Columbia 333-161157 n/a (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1275 West 6 th Avenue, Vancouver, British Columbia, Canada V6H 1A6 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (604) 805-7783 n/a (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities Effective July 24, 2015, we closed a private placement by issuing an aggregate of 1,400,000 shares of our common stock at a price of $0.20 per share, for gross proceeds of $280,000. We issued the securities to two (2) non U.S. persons (at that term as defined in Regulation S of the Securities Act of 1933), relying on Regulation S and/or Section 4(2) of the Securities Act of 1933 and three (3) U.S. persons (as that term is defined in Regulation S of the Securities Act of 1933) relying upon Rule 506 of Regulation D of the Securities Act of 1933. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PIVOT PHARMACEUTICALS INC. Date: July 30, 2015 By: /s/ BJ Bormann BJ Bormann President and Director 3
